Case 1:17-cv-01323-MN Document 182 Filed 06/17/19 Page 1 of 1 PageID #: 3773



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CONSUMER FINANCIAL PROTECTION
BUREAU,

                      Plaintiff,
                                                  C.A. No. 17-1323-MN
               v.

THE NATIONAL COLLEGIATE STUDENT
LOAN MASTER TRUST, et al.

                      Defendant.


                        NOTICE OF WITHDRAWAL OF COUNSEL

       PLEASE TAKE NOTICE that Sara Elizabeth Bussiere of Bayard, P.A. hereby withdraws

as counsel to Intervenor Wilmington Trust Company (“WTC”). WTC will continue to be

represented by the remaining counsel of record. Please adjust your service lists accordingly.


 Dated: June 17, 2019                                  BAYARD, P.A.

                                                       /s/ Sara E. Bussiere
                                                       Sara E. Bussiere (#5725)
                                                       600 North King Street, Suite 400
                                                       Wilmington, DE 19801
                                                       (302) 655-5000
                                                       sbussiere@bayardlaw.com

                                                       Attorney for Intervenor
                                                       Wilmington Trust Company
